Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 1 of 18




               Exhibit 2
                     Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 2 of 18




Gosund – Smart Home Devices with Gosund App and Google Assistant
(See product list at end of chart for models)

Infringement of the ‘867 patent
Claim 1                  Evidence
1. A method of using     The Gosund smart home device and Gosund App perform a method of using a
a first electronic       first electronic device to operate a second electronic device in real time, while
device to operate a      the second device is not physically connected to the first device, and is only
second electronic        intermittently local to the first device.
device in real time,
while the second         For example, the Gosund App running on a Google Assistant-enabled mobile
device is not            device can be used to control a smart home device via voice commands given by
physically connected     a user.
to the first device, and
is only intermittently
local to the first
device, comprising:




                                                                                                             1
Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 3 of 18




                                                                  [2]




  [2]




                                                                        2
Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 4 of 18




  [2]




                                                                  3
Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 5 of 18




  [10]

  Several models of Gosund smart home devices can be controlled by voice
  commands using a Google Assistant-enabled device (e.g. Android and iOS
  smartphones).




  [2]




                                                                           4
Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 6 of 18




  [10]

  Google Assistant comes built-in with Android mobile devices such as
  smartphones and tablets. As well, it can be downloaded to mobile devices, such
  as those running the iOS operating system.




                                                                                   5
Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 7 of 18




                                                                  [3
  ]
  The Gosund App can be downloaded from Google Play.




  [11]




                                                                       6
                      Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 8 of 18




                          [11]
using a first device to   The Gosund App running on a Google Assistant-enabled mobile device is a first
(a) obtain visual or      device that (a) obtains auditory information from external to the first device
auditory information      where the information comprises a human-understandable device command
from external to the      directed toward an operation of the second device, (b) manipulates the obtained
first device where the    information, and (c) transmits the manipulated information to a distal computer
information comprises     system.
a human-
understandable            For example, using the Gosund App and a Google Assistant-enabled mobile
device command            device, a user can give a voice command to control a smart home device. An
directed toward an        example voice commands is “Hey Google, turn off lights”
operation of the
second device, (b)
manipulate the
obtained information,
and (c) transmit the
manipulated
information to a distal
computer system;                                                                     [11]



                                                                                                            7
                    Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 9 of 18




                        For example, the Google Assistant-enabled mobile device running the Gosund
                        App receives the voice command, performs sampling and analog to digital
                        conversion, and transmits the command in digital form using data networking
                        protocols to remote Google Assistant servers.




                        [6]
the distal computer     The Gosund Google Action enables the distal computer system to operate as a
system operating as a   remote human-to-device command translation service provider by using at least
remote human-to-        a portion of the manipulated information to translate the human-understandable
device command          device command into a formatted device command executable by the second



                                                                                                         8
                     Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 10 of 18




translation service       device.
provider using at least
a portion of the          For example, the Gosund Google Action in conjunction with Google Assistant
manipulated               voice control services interprets voice commands and translates them into
information to            device commands that are executable by the smart home device. The Gosund
translate the human-      Google Action works with Google Assistant to fulfill user requests spoken in
understandable            natural language to trigger smart home devices to perform operations.
device command into
a formatted device
command executable
by the second device;




                          [12]




                          [5]




                                                                                                         9
                     Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 11 of 18




                        [6]
transmitting the        The formatted device command is transmitted to the second device.
formatted device
command to the          For example, the formatted device command is transmitted over an Internet
second device; and      connection via data networking protocols (e.g. Internet and Wi-Fi protocols) to
                        the smart home device.




                                                                                                          10
Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 12 of 18




   [6]

   For example, the Gosund smart home devices have Wi-Fi connection capability
   to receive operating commands.




                                                                                 11
Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 13 of 18




   [2]




                                                                   12
                     Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 14 of 18




                         [10]

the second device        The smart home device executes the formatted device command having
executing the            received the formatted device command from the distal computer system, while
formatted device         the second device is local to the first device.
command having
received the             For example, the smart home device, acting as the second device, performs the
formatted device         voice command formatted as a device command e.g. turn off lights.
command from the
distal computer
system, while the
second device is local
to the first device.




                                                                                                         13
Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 15 of 18




                                                              [11]


   Additionally, for initial setup, Google Home executing on the Google-Assistant-
   enabled mobile device needs to be linked to the Gosund App and authorized with
   the Gosund account. During this process, the smart home device and mobile
   device would typically be connected to the same Wi-Fi network, which is within
   an area of about 2500 sq. ft.




                                                                                 14
                      Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 16 of 18




                         [8]

Product List [1][2][9][10]

Smart Plugs: WiFi Smart Plug WP3, Smart Power Strip WP9
Smart Light Switches: WiFi Smart Switch SW1, SW2
Smart Lights: Smart Bedside Lamp LB3, Smart Light Strip SL1, SL2-1

Software:
Gosund App

References:

[1] Gosund – Products
https://www.gosund.com/#/



                                                                                         15
                    Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 17 of 18




[2] Smart Plug Works with Alexa and Google Home, Gosund WiFi Outlet Mini Socket Remote Control with
Timer Function, Only Supports 2.4GHz Network, No Hub Required, ETL FCC Listed (4 Pack)
https://www.amazon.com/dp/B079KYVRN8?ref=myi_title_dp

[3] Use Google Assistant with Nest products
https://support.google.com/googlenest/answer/9325085?hl=en#zippy=%2Cget-the-google-assistant

[4] Google Assistant – Get things done, hands-free
https://play.google.com/store/apps/details?id=com.google.android.apps.googleassistant&hl=en_CA&gl=US

[5] Overview
https://developers.google.com/assistant/smarthome/overview

[6] Fulfillment and authentication
https://developers.google.com/assistant/smarthome/concepts/fulfillment-authentication

[7] How many Google Nest or Google Wifi points do I need?
 https://support.google.com/googlenest/answer/7182840?hl=en-CA&ref_topic=9831837

[8] Check that your devices are on the same Wi-Fi network
https://support.google.com/googlenest/answer/7360025?hl=en-CA&ref_topic=7196419#zippy=
%2Cspeakers

[9] Amazon – Gosund
https://www.amazon.com/s?k=TanTan&ref=bl_dp_s_web_20605391011

[10] Gosund Smart Power Strip Work with Alexa Google Home, Smart Plug Mini WiFi Outlets Surge
Protector with 3 USB 3 Charging Port for Cruise Ship Travel Multi Plug Extender,10A
https://www.amazon.com/Gosund-Outlets-Protector-Charging-Extender/dp/B07TS2GZCJ/ref=sr_1_22?
dchild=1&keywords=google+assistant+tv&qid=1612649431&sr=8-22#customerReviews
[11] Google Play – Gosund App
https://play.google.com/store/apps/details?id=com.gosund.smart&hl=en_CA&gl=US


                                                                                                      16
                    Case 6:21-cv-00443-ADA Document 1-2 Filed 04/30/21 Page 18 of 18




[12] Hey Google – Gosund Action
https://assistant.google.com/services/a/uid/000000fd6c3de317




                                                                                       17
